Citation Nr: 1522136	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for tinnitus

5.  Entitlement to service connection for bilateral ear disorders, to include otitis externa.  

6.  Entitlement to service connection for a vestibular disorder

7.  Entitlement to service connection for a genitourinary disorder, to include epididymitis and dysuria.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	James E. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The November 2009 RO decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  

The November 2010 RO decision denied service connection for PTSD on a de novo basis.  By this decision, the RO also denied service connection for a vestibular disorder.  

The July 2012 RO decision determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral ear disorders, to include otitis externa.  By this decision, the RO also denied service connection for a vestibular disorder; a genitourinary disorder (listed as epididymitis and dysuria); sleep apnea; and for a gastrointestinal disorder, to include GERD.  

The Board observes that the November 2010 RO decision (noted above) denied the Veteran's claim for entitlement to service connection for PTSD on a de novo basis.  The Board notes, however, that service connection for PTSD was previously denied in a final June 2007 Board decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Additionally, the Board notes that although service connection for a bilateral ear disorders, to include otitis externa, was previously denied in an unappealed July 2004 RO decision, the Veteran's relevant service personnel records that existed, but that had not previously been associated with the claims folder, were obtained in October 2004.  As such, VA must reconsider the Veteran's claim for entitlement to service connection for bilateral ear disorders, to include otitis externa, without regard to the finality of the July 2004 RO decision, and thus has identified the issue on appeal as set forth on the title page.  38 C.F.R. § 3.156(c) (2014).  

In October 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The Veteran's reopened claims for entitlement to service connection for PTSD and for bilateral hearing loss, as well as the issues of entitlement to service connection for bilateral ear disorders, to include otitis externa; a vestibular disorder; a genitourinary disorder, to include epididymitis and dysuria; sleep apnea; and for a gastrointestinal disorder, to include GERD, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 Board decision denied service connection for PTSD.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The RO denied service connection for bilateral hearing loss in July 2004, and the Veteran did not appeal.  

4.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  The RO denied service connection for tinnitus in July 2004, and the Veteran did not appeal.  

6.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

7.  The Veteran's current tinnitus had its onset in service.  




CONCLUSIONS OF LAW

1.  The June 2007 Board decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1104 (2014).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5108, (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).  

3.  The July 2004 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

4.  New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

5.  The July 2004 RO decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

6.  New and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A decision of the Board and unappealed RO decisions are final, with the exception that a claim may be reviewed if new and material evidence is submitted.  If the claim is reopened, it will be reviewed based on all the evidence of record.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104, 20.1105 (2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

A. PTSD

The Board denied service connection for PTSD in June 2007.  The June 2007 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  

The evidence considered at the time of the June 2007 Board decision included the Veteran's service personnel and treatment records; post-service private and VA treatment records; September 2004, January 2005, and April 2005 statements from a VA advanced practice nurse; and the Veteran's own statements.  The Board denied service connection for PTSD in June 2007 on the basis that the Veteran did not currently have a diagnosis of PTSD.  The Board noted that the Veteran maintained that he incurred PTSD as a result of being harassed by his superior officers and other crewmembers while in the Navy.  The Board stated that the Veteran specifically complained that his bum was greased, that he was referred to as being retarded, that he was subjected to pornography, and that he was deprived of sleep.  The Board found that the Veteran's alleged stressors had not been corroborated.  The Board indicated that the Veteran's service treatment records were silent for complaints, treatment, or diagnoses of any psychiatric disorders.  The Board maintained that several treatment entries included complaints of depression, but that those records contained a remark that there was no overt evidence of a psychosis.  The Board related that it was found that the Veteran had difficulty meeting the emotional and interpersonal demands of Navy life and that there was no indication of a psychiatric disorder at the time of the Veteran's (April 1981) separation examination.  

The Board also reported that the Veteran sought treatment for depression in 1983, and that an April 1986 treatment report from the Salt Lake County Mental Health Valley West Clinic noted that that he was treated at that facility through 1987 for a major depressive disorder.  The Board stated that such records did not include a diagnosis of PTSD and that there was no discussion of the Veteran's alleged stressors.  The Board further reported that the Veteran was hospitalized at the Southwest Utah Mental Health Clinic for treatment of a mood disorder and that during such hospitalization, he was diagnosed as having recurrent depression, a cognitive disorder and possible dementia secondary to a head injury at age six.  The Board noted that PTSD was not diagnosed and that the Veteran's alleged stressors were not discussed at that time.  

The Board also indicated that the Veteran sought treatment at a VA medical center, apparently beginning in November 2003, and that a VA social worker's note related an impression of depression.  It was noted that a May 2004 VA discharge summary indicated diagnoses of major depression, a generalized anxiety disorder, and panic attacks.  The Board reported that a September 2004 statement from a VA advanced practice nurse discussed the Veteran's alleged stressors and stated that such alleged in-service incidents contributed to the Veteran's depression and anxiety.  The Board noted that the VA advanced practice nurse did not diagnose PTSD at that time.  The Board indicated that the same advanced practice nurse submitted statements in January 2005 and April 2005, and that in the April 2005 statement, she attributed the Veteran's PTSD symptoms to his period of service.  

The Board further referred to an "October 2005" VA psychiatric evaluation report by a psychiatrist in which the Veteran described his alleged stressors.  The Board stated that, at that time, the Veteran reported symptoms of PTSD such as having disturbing memories of his military experience and feeling upset when reminded of those experiences.  It was noted that the Veteran also reported symptoms of depression and anxiety, but that he stated that he had those feelings prior to and after his period of military service.  The examiner's assessment was that the Veteran did not meet the diagnostic criteria for PTSD.  

The Board maintained that the "October 2005" VA psychiatric evaluation report was the most probative evidence of record as it was detailed and thorough and it relied upon objective findings, which did not support a diagnosis of PTSD.  The Board found that the opinions of record by the VA advanced practice nurse were conclusory and brief in nature, that they greatly relied upon subjective findings, and that the opinion which concluded that the Veteran's in-service incidents contributed to his depression and anxiety was not probative because there was no evidence corroborating the Veteran's alleged in-service incident.  The Board stated that the advanced practice nurse's opinions only diagnosed symptoms of PTSD and not PTSD.  The Board stated that the preponderance of the medical evidence indicated the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  

The evidence received since the June 2007 Board decision includes additional post-service private and VA treatment records; an April 2011 psychiatric examination report for the VA (performed by QTC Medical Services), with a November 2011 addendum opinion; records from the Social Security Administration (SSA); a July 2012 statement from a VA psychologist; an August 2012 VA psychiatric examination report; and statements and testimony from the Veteran.  

A July 2012 statement from a VA psychologist indicated that he supported the Veteran's application for a service-connected disability rating for PTSD as a result of military sexual trauma.  The psychologist indicated that the Veteran completed the men's military sexual trauma coping skills group, and that he was currently undergoing cognitive processing therapy, which was an evidence-based psychotherapy treatment for PTSD.  The psychologist maintained that the Veteran continued to experience severe distress due to PTSD symptoms which included re-experiencing traumatic events through intrusive thoughts and images; nightmares; emotional and physiological reactivity; social avoidance; anhedonia; emotional numbing; sleep disturbance; increased irritability; decreased concentration; hypervigilance; and episodes of a depressed mood.  The psychologist stated that the Veteran's symptoms had drastically impacted his social functioning.  

A February 2013 VA mental health conference note related diagnoses of PTSD secondary to military sexual trauma; a mood disorder, not otherwise specified; and the need to rule out a major depressive disorder, as well as dysthymia.  

In a February 2013 addendum to the February 2013 VA mental health conference note, the diagnoses were a major depressive disorder, recurrent, moderate, and PTSD secondary to military sexual trauma.  

The Board observes that in the evidence available at the time of the June 2007 Board decision, there was no specific diagnosis of PTSD, as well as evidence relating the Veteran's PTSD to his period of service.  The July 2012 statement from the VA psychologist specifically indicated he supported the Veteran's application for a service-connected disability rating for PTSD as a result of military sexual trauma.  Additionally, the February 2013 VA mental health conference note, with a February 2013 addendum, specifically related diagnoses of PTSD secondary to military sexual trauma.  Additionally such evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the July 2012 statement from the VA psychiatrist and the February 2013 VA mental health conference note, with the February 2013 addendum, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a currently diagnosed PTSD stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence received since the June 2007 Board decision is new and material, and reopening the claim is warranted.  The reopened claim for PTSD will be addressed further in the remand section.  




B. Bilateral Hearing Loss and Tinnitus

The RO initially denied service connection for bilateral hearing loss and tinnitus in July 2004.  In December 2004, the RO reopened and denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  In April 2005, the Veteran submitted a notice of disagreement as to the July 2004 RO decision (and the December 2004 RO decision), and a statement of the case was issued in May 2005.  The RO incorrectly also issued a supplemental statement of the case in June 2005, but indicated that additional evidence submitted at that time did not apply to the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  The Veteran did not submit a timely substantive appeal following the issuance of the May 2005 statement of the case.  In fact, in a June 2005 VA Form 9, the Veteran indicated that he was solely appealing another issue of entitlement to service connection for PTSD at that time.  Additionally, new and material evidence was not received after the May 2005 statement of the case.  Therefore, the July 2004 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014).  

The evidence considered at the time of the July 2004 RO decision included the Veteran's service treatment records; post-service private and VA treatment records; and the Veteran's own statements.  The RO denied service connection for bilateral hearing loss in July 2004 on the basis that the Veteran's service medical records did not show that such disorder occurred during his military service and that there was no objective medical evidence which showed that he currently had bilateral hearing loss.  The RO noted that the Veteran's December 1976 enlistment examination report noted that his hearing was within normal limits, and that his April 1981 separation examination report showed findings that were considered normal for VA purposes.  The RO stated that the Veteran's service treatment records showed that the Veteran was provided with hearing (protection) devices.  

The RO also found that the medical records received in connection with the Veteran's claim did not show treatment for or a diagnosis of bilateral hearing loss.  The RO indicated that such records did show a history of the Veteran's past and current medical complaints, but that there was no indication that the Veteran suffered from bilateral hearing loss.  The RO maintained that there was no medical evidence which showed that the Veteran had current bilateral hearing loss related to his military service, or that was a result of events during his military service approximately twenty-three years earlier.  It was noted that as there was no evidence of a current disorder, a VA examination was not warranted at that time.  

The RO also denied service connection for tinnitus in July 2004 on the basis that the Veteran's service treatment records did not show that such disorder was incurred during his military service and that there was no objective medical evidence of record which showed that his claimed tinnitus currently existed.  The RO noted that the Veteran's service treatment records did not show complaints, treatment, or diagnoses of tinnitus.  The RO stated that medical records received in connection with the Veteran's claim did not show treatment for or a diagnosis of tinnitus.  The RO indicated that such records did show a history of the Veteran's past and current medical complaints, but that there was no indication that he suffered from tinnitus.  It was noted that although a statement from the Veteran's representative indicated that the Veteran had tinnitus, there was no medical evidence which showed that he had a current disorder related to his miliary service or as a result of events during his military service approximately twenty-three years earlier.  The RO indicated that as there was no evidence of a current disorder, a VA examination was not warranted at that time.  

The evidence received since the July 2004 RO decision includes service personnel records.  Although these are service records that existed at the time of the July 2004 rating decision but had not yet been associated with the Veteran's claims file at that time, the Board finds that the provisions of 38 C.F.R. § 3.156(c) are not for application in this instance because the records are not relevant to the claims of hearing loss and tinnitus.  This is because at the time of the July 2004 rating decision, there was already evidence of record of acoustic trauma in service from the then-existing military records, such as evidence that the Veteran was an electrical and mechanical equipment repairman; that he served on the USS O'Brien; and that he was he was given hearing protection devices.  See 38 C.F.R. § 3.156(c).  Accordingly, these personnel records are not relevant to the claim and do not require VA to reconsider the July 2004 rating decision.  

The evidence received since the July 2004 RO decision also includes additional post-service private and VA treatment records; an April 2011 audiological examination report for the VA (performed by QTC Medical Services), with a May 2011 addendum; and statements and testimony from the Veteran.  

A July 2010 treatment report from the Advanced Hearing and Balance Specialists noted that the Veteran had a history of excessive noise exposure while serving in the Navy.  The examiner reported that an audiological evaluation report related results indicative of mild sensorineural hearing loss at 4000 Hertz, with excellent speech discrimination, in the Veteran's right ear, and mild sensorineural hearing loss from 4000 Hertz to 8000 Hertz, with excellent speech discrimination, in his left ear.  (The Board notes that the actual audiological evaluation report results did not appear to indicate bilateral hearing loss under the provisions of 38 C.F.R. § 3.385).  

A July 2010 VA treatment entry noted that the Veteran indicated that he noticed a decrease in his hearing approximately thirty years earlier.  It was noted that the Veteran reported several risk factors that included noise exposure, chronic tinnitus, and otitis media.  The examiner reported that the audiological evaluation revealed normal hearing to a mild hearing loss, bilaterally.  An audiogram was referred to by the examiner, but it was not actually of record.  

A September 2010 treatment report from the Advanced Hearing and Balance Specialists indicated that it was noted on an initial July 2010 report that the Veteran reported that he had constant, bothersome tinnitus in both ears for twenty years.  The examiner indicated that such information should be noted in the Veteran's medical history.  

A March 2013 treatment report from Superior Hearing and Balance indicated that the Veteran reported that he had loud noise exposure in the Navy.  The Veteran reported that he had tinnitus and hearing loss, bilaterally.  He also indicated that he had a history of otitis externa.  The examiner reported that an audiological evaluation showed normal to mild high frequency sensorineural hearing loss in the Veteran's right ear and a normal to moderately high frequency sensorineural hearing loss in his left ear.  (The Board notes that the actual audiological evaluation report results did not appear to indicate bilateral hearing loss under the provisions of 38 C.F.R. § 3.385).  

The Board observes that in the evidence available at the time of the July 2004 RO decision, there was no specific diagnoses of bilateral hearing loss and tinnitus, as well as evidence relating bilateral hearing loss and tinnitus to the Veteran's period of service.  The July 2010 treatment report from Advanced Hearing and Balance Specialists noted that the Veteran had excessive noise exposure in the Navy and indicated that an audiological evaluation report showed mild sensorineural hearing loss in both of the Veteran's ears.  A July 2010 report from that facility noted that the Veteran reported that he had tinnitus for twenty years which would be approximately during his period of service.  The July 2010 VA treatment report indicated that the Veteran reported that he had a decrease in his hearing approximately thirty years earlier, which would also possibly be during his period of service, and that he had chronic tinnitus and noise exposure.  The March 2013 treatment report from Superior Hearing and Balance indicated that the Veteran reported that he had noise exposure in the Navy and that he had tinnitus and hearing loss, bilaterally.  The Board notes that there is a question whether the Veteran actually has bilateral hearing loss as defined by 38 C.F.R. 3.385.  However, the above evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the July 2010 and September 2010 reports from Advanced Hearing and Balance; the July 2010 VA treatment report; and the March 2013 treatment report from Superior Hearing and Balance, are evidence that is both new and material because the claims were previously denied, at least in part, on the basis that the evidence did not show currently diagnosed bilateral hearing loss and tinnitus stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claims, and raises a reasonable possibility of substantiating the claims.  The Board concludes that the evidence received since the July 2004 RO decision is new and material, and that reopening the claims is warranted.  The reopened claim for tinnitus will be addressed below and the reopened claim for bilateral hearing loss will be addressed further in the remand section.  


II. Service Connection-Tinnitus

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has tinnitus that is related to service.  He specifically maintains that he has tinnitus as a result of acoustic trauma from noise while working in engine rooms, auxiliary machine rooms, and around fuel purifiers.  He also reports that he fired weapons with both hands and that he did not wear hearing protection.  The Veteran further indicates that he suffered from ear infections and ringing in the ears during his period of service.  The Veteran essentially reports that his tinnitus was first experienced during service and has continued since that time.  The Veteran has contends that he was exposed to chemicals, jet fuel, lead paint, and asbestos during service.  

The Veteran served on active duty from June 1977 to June 1981.  His DD Form 214 indicates that his occupational specialty was listed as an electrical and mechanical equipment repairman and that he served in that position for over three years.  His service personnel records indicate that he served aboard the USS O'Brien.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of tinnitus.  Such records do show treatment for otitis externa of both ears on multiple occasions.  There is also a notation that the Veteran was issued hearing protection devices.  

Post-service private and VA treatment records show that the Veteran was treated for tinnitus.  

For example, A July 2010 VA treatment entry noted that the Veteran indicated that he noticed a decrease in his hearing approximately thirty years earlier.  The examiner indicated that the Veteran had several risk factors that included noise exposure, chronic tinnitus, and otitis media.  

A September 2010 treatment report from the Advanced Hearing and Balance Specialists indicated that the Veteran reported that he had constant, bothersome tinnitus in both ears for twenty years.  

A March 2013 treatment report from Superior Hearing and Balance noted that the Veteran reported that he had loud noise exposure in the Navy.  The Veteran reported that he had tinnitus, bilaterally.  He also indicated that he had a history of otitis externa.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been diagnosed with tinnitus.  

There is one negative etiological opinion of record pursuant to an April 2011 examination report for the VA (performed by QTC Medical Services).  

The April 2011 audiological examination report for the VA (performed by QTC Medical Services) included a notation that the Veteran's claims file had been reviewed.  The Veteran reported that he had bilateral hearing loss that had existed since 1977.  He also stated that he had experienced tinnitus.  It was noted that the Veteran reported that his tinnitus began in 1985 or 1986, but he asked if he should report that it began in the Navy.  The Veteran reported that his tinnitus began after he was in the Navy and that it gradually worsened.  He indicated that his duties during his period of military service included working as a fireman and working in the engine room and oil laboratory testing sections.  The Veteran stated that he fired weapons with both hands and that he did not use any hearing protection.  He stated that after his period of service, he worked in landscaping without hearing protection, and that he worked in a produce and products warehouse without hearing protection.  He also reported that he had participated in recreational shooting without hearing protection.  

The diagnoses included tinnitus.  The examiner reported that the subjective factors were bilateral hearing loss and the objective factors were the Veteran's perception of constant ringing in both ears.  The examiner stated that the etiology of the Veteran's tinnitus was as likely as not associated with hearing loss.  The examiner commented that the Veteran's tinnitus was less likely than not associated with military noise exposure.  

In a May 2011 addendum to the April 2011 audiological examination report for the VA (performed by QTC Medical Services), the same VA examiner indicated that the Veteran's tinnitus was less likely than not associated with his military noise exposure because he was exposed to engine room noise in the military and warehouse noise and gun noise post-military.  

The Board observes that the examiner indicated that the Veteran's tinnitus was less likely than not associated with his military noise exposure because he was exposed to engine room noise in the military and warehouse noise and gun noise post-military.  The examiner did not explain why the Veteran's exposure to engine room noise and gun noise in the military did not cause his tinnitus, but that his post-service exposure to warehouse noise and gun noise did cause his tinnitus.  Additionally, the examiner did not address the Veteran's multiple reports that his tinnitus began during his period of service.  Although the Veteran apparently stated that his tinnitus began in 1985 or 1986 at the April 2011 examination, he has reported that it began during service pursuant to numerous other treatment reports of record.  The Board notes that the Veteran is competent to report in-service tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  Therefore, the Board finds that the opinions provided by the examiner are not very probative in this matter.  

The Veteran is competent to report tinnitus during service and since service.  Moreover, the Board finds that the Veteran's reports in that regard are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In light of the less than persuasive April 2011 audiological examination report for the VA (performed by QTC Medical Services), with the May 2011 addendum, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for tinnitus, particularly given the Veteran's competent and credible reports of tinnitus commencing during military service and continuing since that time.  Fountain v. McDonald, No. 13-0540, slip op. at 12 (Vet. App. Feb. 9, 2015).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has tinnitus that had its onset during his period of service.  Therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

New and material evidence to reopen the claim for entitlement to service connection for PTSD has been received; to this limited extent, the appeal is granted.  

New and material evidence to reopen the claim for entitlement to service connection for bilateral hearing loss has been received; to this limited extent, the appeal is granted.  

New and material evidence to reopen the claim for entitlement to service connection for tinnitus has been received; to this limited extent, the appeal is granted.  

Service connection for tinnitus is granted.  




REMAND

The remaining issues on appeal are entitlement to service connection for PTSD; bilateral hearing loss; bilateral ear disorders, to include otitis externa; a vestibular disorder; a genitourinary disorder, to include epididymitis and dysuria; sleep apnea; and a gastrointestinal disorder, to include GERD.  

The Veteran is service-connected for major depression and for an anxiety disorder.  The Veteran contends that he has PTSD that is related to a history of trauma while in service.  He also asserts that he has bilateral hearing loss; bilateral ear disorders, to include otitis externa; a vestibular disorder; a genitourinary disorder, to include epididymitis and dysuria; sleep apnea; and a gastrointestinal disorder, to include GERD, that are all related to service.  He further indicates that his sleep apnea is secondary to his service-connected major depression and an anxiety disorder, and his vestibular disorder is secondary to his bilateral hearing loss.  The Veteran further contends that he was exposed to chemicals, jet fuel, lead paint, and asbestos during service which caused his claimed disorders.  

The Veteran is competent to report having psychiatric problems, hearing loss, ear problems, balance problems, genitourinary problems, sleep problems, and gastrointestinal problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from June 1977 to June 1981.  His DD Form 214 indicates that his occupational specialty was listed as an electrical and mechanical equipment repairman and that he served in that position for over three years.  His service personnel records indicate that the Veteran served aboard the USS O'Brien.  

The Veteran's service treatment records show treatment for possible psychiatric problems, ear problems, genitourinary problems, and gastrointestinal problems.  Such records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  Such records do indicate a possible slight loss of hearing acuity from the time of the audiological evaluation at the December 1976 enlistment examination as compared with the audiological evaluation at the April 1981 separation examination.  The Veteran's service treatment records do not show treatment for sleep apnea.  

An October 1977 consultation report noted that the Veteran had an onset of nausea and vomiting, diarrhea, malaise, myalgia, and anorexia.  The assessment was gastroenteritis, probably viral.  

A November 1977 treatment entry noted that the Veteran went on his first alcoholic binge the previous day.  It was noted that the Veteran was pale, lethargic, and had been vomiting.  The impression was a hangover.  

A November 1977 treatment entry noted that the Veteran's otitis externa in his right ear had worsened.  A January 1978 treatment entry noted that the Veteran had otitis externa of the right ear.  The examiner noted that the Veteran would have an evaluation due to having a chronic condition.  

A January 1978 entry indicated that the Veteran complained of feeling bad with no specific complaints.  It was noted that the Veteran had a slight headache.  The impression was no acute syndrome.  

A January 1978 consultation report related an assessment of right otitis externa.  A May 1978 treatment entry noted that the Veteran complained of fluid in his left ear.  The impression was otitis externa.  

An August 1978 entry indicated that the Veteran complained of abdominal pain in the left lower quadrant for five hours.  The assessment was the need to rule out possible epididymitis.  An August 1978 consultation report indicated an assessment of prostatitis, epididymitis on the left, and mild left orchitis.  

A September 1978 treatment entry noted that the Veteran complained of pain in his left ear for four days.  The assessment was otitis externa.  

An October 1979 treatment report noted that the Veteran was interviewed at the requests of his CPO and division officer due to his inability to learn the complexities in the engineering spaces and their concern for his safety.  The impression was decreased social growth for unknown reasons and an honest lack of interest in the engineering field.  

A January 1979 consultation report noted a provisional diagnosis of chronic otitis externa of the right ear.  

A March 1979 consultation report noted that the Veteran was referred for a psychiatric evaluation due to complaints, including that he was inept, bungling, and had a very limited span of attention.  It was noted that his shipmates were fearful he might have serious accidents in the engineering spaces where he worked.  As to an impression, the examiner indicated that the Veteran presented with some characterological features.  The examiner stated that the Veteran seemed to have some difficulty meeting the emotional and interpersonal demands of Navy life and adulthood.  The examiner also reported that it appeared that the Veteran was not well suited for his rating.  

A March 1979 treatment entry noted that the Veteran was concerned about the progress of his psychological evaluation and the type of discharge he might receive.  The examiner reported that the Veteran seemed anxious about his situation and that he related that he had increasing periods of depression and boredom.  

Another March 1979 entry noted that the Veteran discussed his disenchantment with his current rating and expressed some ambivalence about remaining in the service.  The examiner reported that he discussed some of the Veteran's adjustment difficulties.  

A May 1979 treatment entry noted that the Veteran reported that he had a dull on and off nagging pain in the inguinal area for two days.  The Veteran indicated that the symptoms began after lifting a heavy object.  The impression was an inguinal muscle pull secondary to lifting weights.  

On a medical history form at the time of the April 1981 separation examination report, the Veteran checked that he had ear, nose or throat trouble.  The reviewing examiner did not refer to any such problems.  The objective April 1981 separation examination report included a notation that the Veteran's ears were normal.  

Post-service private and VA treatment records show treatment for bilateral hearing loss; vestibular and balance problems; dizziness; genitourinary problems such as dysuria; sleep apnea; and for GERD.  

As to the Veteran's claim for service connection for PTSD, the Board notes that the Veteran was most recently afforded a VA psychiatric examination in July 2012.  There was a notation that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The diagnoses were a major depressive disorder and a generalized anxiety disorder due to borderline intellectual functioning and mixed avoidant and dependent personality disorders, unrelated to service, and a chronic motor tick disorder and compulsive behaviors due to the combined effects of borderline intellectual functioning and a mixed personality disorder, unrelated to service.  

The examiner discussed the Veteran's medical history in some detail.  The examiner noted that the Veteran claimed that he had PTSD due to military sexual trauma.  The examiner reported that PTSD was raised in his VA treatment records since about 2004 and that he carried diagnoses of PTSD due to military sexual trauma at least since 2010 in his records based on self-reports.  The examiner stated that although the VA treatment providers had raised the topic of PTSD in the Veteran, they did not appear to have reviewed his claims file and that they appeared to have relied on his self-report in making their assessments.  The examiner stated that the Veteran's mental status examination was found to be inconsistent with his claims of military sexual trauma.  The examiner maintained that, in effect, there was no persuasive evidence of PTSD from military sexual trauma during service.  

The Board observes that the VA examiner found that the Veteran did not meet the criteria for PTSD and that there was no persuasive evidence of PTSD from military sexual trauma during service.  The Board notes, however, that the examiner also indicated that the Veteran's diagnosed major depressive disorder and a generalized anxiety disorder were unrelated to his period of service.  The Board observes that the Veteran is already service-connected for major depression and for an anxiety disorder.  Additionally, the examiner did not indicate why the other diagnoses of PTSD due to sexual trauma were not valid, other than to say they were apparently based on Veterans reported history and a lack of review of the Veteran's claims file.  

The Board notes, for example, that a July 2012 statement from a VA psychologist indicated that he supported the Veteran's application for a service-connected disability rating for PTSD as a result of military sexual trauma.  The psychologist indicated that the Veteran completed the men's military sexual trauma coping skills group, and that he was currently undergoing cognitive processing therapy, which was an evidence-based psychotherapy treatment for PTSD.  The psychologist indicated that the Veteran continued to experience severe distress due to PTSD symptoms which included re-experiencing traumatic events through intrusive thoughts and images; nightmares; emotional and physiological reactivity; social avoidance; anhedonia; emotional numbing; sleep disturbance; increased irritability; decreased concentration; hypervigilance; and episodes of a depressed mood.  The psychologist stated that the Veteran's symptoms had drastically impacted his social functioning.  

As to the Veteran's claim for service connection for bilateral hearing loss, as well as the claim for service connection for bilateral ear disorders, to include otitis externa, the Board notes that the Veteran was afforded an examination for VA purposes (performed by QTC Medical Services) in April 2011.  The diagnoses included bilateral hearing loss.  The examiner stated that the Veteran did not have bilateral hearing loss in accordance with VA standards.  The examiner commented that the Veteran's bilateral hearing loss was less likely than not associated with his military service noise exposure.  

In a May 2012 addendum to the April 2011 audiological examination report for the VA (performed by QTC Medical Services), the examiner maintained that the Veteran's hearing loss and tinnitus was less likely than not associated with his military noise exposure because he was exposed to engine room noise in the military and warehouse and gun noise post-military.  

The Board observes that the examiner indicated that the Veteran's bilateral hearing loss was less likely than not associated with his military noise exposure because he was exposed to engine room noise in the military and warehouse noise and gun noise post-military.  Additionally, the Board notes that there are diagnoses of record of bilateral hearing loss subsequent to the April 2011 examination report, with the May 2011 addendum, but that there are no specific audiological evaluation results indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

The Board further observes that the VA examiner did not specifically indicate if any current bilateral hearing loss is due to the Veteran's treatment for bilateral ear problems during service, or if he has any other current right and left ear problems that are related to service.  

The Board observes that the Veteran has not specifically been afforded VA examinations as to his claims for service connection for a vestibular disorder and for a gastrointestinal disorder, to include GERD.  

As to the Veteran's claim for service connection for sleep apnea, the Board observes that the Veteran was afforded a VA sleep apnea examination in July 2012.  The diagnosis was obstructive sleep apnea.  After a review of the claims file, the examiner indicated that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner maintained that based on the service treatment records not showing a diagnosis of sleep apnea, acute respiratory illness or wheezing in service, as well as no evidence of continuing care for sleep apnea or respiratory illness until the Veteran was diagnosed with mild obstructive sleep apnea in July 2010, twenty-nine years post active duty, and with negative heavy metal testing in 2010, the medical evidence weighed against the reported exposure to JP5 fuel during service as a causative factor of sleep apnea.  The examiner commented that, therefore, the Veteran's obstructive sleep apnea was less likely as not (less than 50/50 probability) incurred in or caused by his reported exposure to JP5 fuel during his military service.  

The Board observes that the VA examiner did not address any reports by the Veteran of sleep problems during service and since service.  See Davidson, 581 F.3d at 1313.  The examiner also did not address whether the Veteran's sleep apnea was related to his service-connected major depression and an anxiety disorder.  

As to the Veteran's claim for service connection for a genitourinary disorder, to include epididymitis and dysuria, the Veteran was afforded a VA urinary tract examination in July 2012.  The diagnosis was benign hypertrophy of the prostate. After a review of the claims file, the examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also indicated that the Veteran's urinary condition of hypertrophy of the prostate, which was diagnosed twenty-nine to thirty years after his active duty was less likely as not (less than 50/50 probability) incurred in or caused by the Veteran's reported exposure to JP5 fuel during his military service.  

The Board observes that the VA examiner did not address any reports by the Veteran of genitourinary problems during service and since service.  See Davidson, 581 F.3d at 1313.  The examiner also did not address whether any diagnosed urinary disorders were related to the Veteran's treatment for epididymitis and prostatitis during service.  

In light of the deficiencies with the VA examination reports above, and the lack of VA examinations as to claimed vestibular disorder and gastrointestinal disorder, to include GERD, the Board finds that the Veteran has not been afforded adequate VA examinations as to his claims for service connection for PTSD; bilateral hearing loss; bilateral ear disorders, to include otitis externa; a vestibular disorder; a genitourinary disorder, to include epididymitis and dysuria; sleep apnea; and a gastrointestinal disorder, to include GERD.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Further, the Board notes that the Veteran has specifically reported that he was exposed to asbestos during his period of service.  There is no indication that the RO has contacted that National Personnel Records Center, or any other appropriate service department, to determine if there is any evidence that the Veteran was exposed to asbestos.  The Board notes that as the Veteran served in the engine room of the USS. O'Brien, there appears to be a possibility that he may have had asbestos exposure.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for any evidence of possible asbestos exposure during the Veteran's period of service aboard the USS O'Brien during his period of service from June 1977 to June 1981.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the veteran informed of any negative results.

2.  Ask the Veteran to identify all other medical providers who have treated him for PTSD, hearing problems, right and left ear problems, a vestibular disorder, genitourinary problems, sleep apnea, and for gastrointestinal problems since July 2013.  Obtain copies of any relevant medical records which are not already in the claims file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional who has not previously examined him, either a psychiatrist or a psychologist, for the purpose of ascertaining whether any currently diagnosed psychiatric disorder (other than major depression and an anxiety disorder), to include PTSD, is etiologically related to the Veteran's period of service.  The entire claim file, including all electronic files, must be reviewed by the examiner.  

If a diagnosis of PTSD is appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  

If the examination results in psychiatric diagnoses other than PTSD, major depression, and an anxiety disorder, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders, other than PTSD, major depression and an anxiety disorder are related to and/or had their onset during the Veteran's period of service.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to her personality prior to entering active duty.  

The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered psychiatric problems during his period of service and continuous psychiatric problems since service.  

If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD, the examiner must indicate whether any of the other diagnoses of PTSD during the appeal period are valid or not.  This is because the Veteran can still establish entitlement to service connection for PTSD even if he does not currently meet the criteria for a diagnosis of PTSD, as long as he did meet the criteria for a diagnosis of PTSD at some point during the appeal, even if such disorder has resolved.
 
The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral hearing loss.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss.  If hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss was first manifested during his period of service, and has continued since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed ear disorders (other than hearing loss and tinnitus), to include otitis externa.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right ear and left ear disorders, to include otitis externa.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ear and/or left ear disorders, to include otitis externa are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of right ear and left ear problems during service, including his treatment for bilateral otitis externa during service, as, as well as any reports of right and left ear problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his vestibular disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current vestibular disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed vestibular disorders are etiologically related to or had its onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of vestibular problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed sleep apnea.  The entire claims file, including all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to or had its onset during his period of service, to include any exposure to chemicals, such a jet fuel, and asbestos exposure during service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of sleep problems during service and since service.  Please note that the Veteran has been found competent and credible with respect to his allegations regarding sleep apnea during service.

The examiner must further opine as to whether the Veteran's service-connected major depression and an anxiety disorder caused or aggravated his sleep apnea.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of sleep apnea by the Veteran's service-connected major depression and an anxiety disorder is found, the examiner must attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed genitourinary disorders, to include epididymitis and dysuria.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current genitourinary disorders, to include epididymitis and dysuria.  If a diagnosis of epididymitis and/or dysuria cannot be made, this must be expressly stated in the examination report.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed genitourinary disorders, to include epididymitis and dysuria, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of genitourinary problems during service, including his treatment for epididymitis and prostatitis during service, as well as any reports of genitourinary problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed gastrointestinal disorder, to include GERD.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current gastrointestinal disorders, to include GERD.  If a diagnosis of GERD cannot be made, this must be expressly stated in the examination report.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disorders, to include GERD, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of gastrointestinal disorders during service, including his treatment for gastroenteritis during service, as well as any reports of gastrointestinal problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

10.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


